DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

In claims 1, 3-5, 8 and 10-12 are objected to because of the following informalities:
In claim 1, line 10, “an upper surface” should be - - the upper surface - -.
In claim 1, line 13, “a length direction” should be - - the length direction - -.
In claim 3, line 3, “an upper surface part” should be - - the upper surface - -.
In claim 3, line 4, “each outer wall portion” should be - - each of the outer wall portion - -.
In claim 3, line 4, “each magnetic wall portion” should be - - each of the magnetic wall portion - -.
In claim 3, line 5, “each magnetic wall portion” should be - - each of the magnetic wall portion - -.
In claim 4, line 3, “an upper surface” should be - - the upper surface - -.
In claim 5, line 5, “the outer side wall portion” should be - - the outer wall portion - -.
In claim 8, line 2, “each magnetic wall body” should be - - each of the magnetic wall portion - -.
In claim 10, line 4, “the left-side magnetic wall portion” should be - - the left magnetic wall portion - -.
In claim 10, line 5, “the right-side magnetic wall portion” should be - - the right magnetic wall portion - -.
In claim 11, line 11, “the rotating die wheel” should be - - the die wheel - -.
In claim 11, line 16, “the width direction” should be - - a width direction - -.
In claim 11, line 17, “an upper surface” should be - - the upper surface - -.
In claim 12, line 3, “an upper surface part” should be - - the upper surface - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abe et al. (US Patent No.11,051,590).
Regarding claim 1, Abe et al. discloses a molded surface fastener comprising a base portion in a thin-plate shape, right and left outer wall portions standing on an upper surface of the base portion along a length direction, and a plurality of engaging elements  disposed between the right and left outer wall portions (see annotated Fig. 1); and 
formed by melting to integrate first synthetic resin and second synthetic resin containing magnetic particles at a certain ratio (see abstract); 
wherein at least each upper end part of the right and left outer wall portions is formed of the first synthetic resin only, right and left magnetic wall portions in which at least each upper end part is formed of the second synthetic resin only stand on an upper surface of the base portion, and each of the right and left magnetic wall portions is disposed along a length direction at a position between the outer wall portion and the engaging element in a width direction (see annotated Fig. 1).
Regarding claim 2, Abe et al. discloses, wherein the magnetic wall portion has a mixed area formed of the first synthetic resin and the second synthetic resin being mixed (see abstract).  
Regarding claim 7, Abe et al. discloses, wherein the magnetic wall portion has a plurality of magnetic wall bodies disposed intermittently at predetermined pitches along the length direction (see annotated Fig. 1).  
Regarding claim 8, Abe et al. discloses, wherein each magnetic wall body has a mixed area formed of the first synthetic resin and the second synthetic resin being mixed, and the mixed area is disposed disproportionately on one side of the length direction of the molded surface fastener (see annotated Fig. 1).
Regarding claim 10, Abe et al. discloses, wherein, in a state of being attached to a molding die (46) of a cushion body to which the molded surface fastener is to be integrated, at least a part of an upper surface of the left-side magnetic wall portion and at least a part of the upper surface of the right-side magnetic wall portion are formed to be able to contact a magnet  (48) mounted on the molding die (see Fig. 13).  
Regarding claim 11, Abe et al. discloses a manufacturing method of a molded surface fastener having a base portion in a thin plate shape, right and left outer wall portions standing on an upper surface of the base portion along a length direction, and a plurality of engaging elements disposed between the right and left outer wall portions, using a molding apparatus having a die wheel (42) rotating in one direction, and an extrusion nozzle discharging first synthetic resin and second synthetic resin which contains magnetic particles at a certain ratio in a molten state toward the die wheel (42) (see annotated Fig. 1 and Fig. 8), 
wherein the method including: 
discharging the first synthetic resin from a first discharging outlet (43a) of the extrusion nozzle and discharging the second synthetic resin from a second discharging outlet (43b) of the extrusion nozzle toward the rotating die wheel (42), forming at least each upper end part of the right and left outer wall portions with the first synthetic resin only (see annotated Fig. 1 and Fig. 8), and 
molding right and left magnetic wall portions in which at least each upper end part is formed of the second synthetic resin only and each of which is disposed along the length direction at a position in the width direction between the outer wall portion and the engaging element on an upper surface of the base portion (see annotated Fig. 1 and Fig. 8).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US Patent No.11,051,590).
Regarding claim 6, Abe et al. discloses the claimed invention except for 
a height dimension of the magnetic wall portion is the same as a height dimension of the outer wall portion. It would have been an obvious matter of design choice to have the same height dimension, since such a modification would have involved a mere change in the relative dimension of a component.  A change in relative dimension is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 9, Abe et al. discloses the claimed invention except for a dimension of the magnetic wall portion in the width direction is the size as same as to six times an average particle size of the magnetic particles. It would have been an obvious matter of design choice to have the same width dimension, since such a modification would have involved a mere change in the relative dimension of a component.  A change in relative dimension is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).


    PNG
    media_image1.png
    406
    649
    media_image1.png
    Greyscale




Allowable Subject Matter

Claims 3-5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677